

117 HR 1552 IH: To designate the facility of the United States Postal Service located at 42 Main Street in Slatersville, Rhode Island, as the “Specialist Matthew R. Turcotte Post Office”.
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1552IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Cicilline (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 42 Main Street in Slatersville, Rhode Island, as the Specialist Matthew R. Turcotte Post Office.1.Specialist Matthew R. Turcotte Post Office(a)DesignationThe facility of the United States Postal Service located at 42 Main Street in Slatersville, Rhode Island, shall be known and designated as the Specialist Matthew R. Turcotte Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Specialist Matthew R. Turcotte Post Office.